              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 1 of 10




1
     JOSEPH JARAMILLO (SBN 178566)                       EILEEN M. CONNOR (SBN 248856)
2    jjaramillo@heraca.org                               econnor@law.harvard.edu
     NATALIE LYONS (SBN 293026)                          TOBY R. MERRILL (Pro Hac Vice)
3    nlyons@heraca.org                                   tmerrill@law.harvard.edu
     HOUSING & ECONOMIC RIGHTS                           JOSHUA D. ROVENGER (Pro Hac Vice)
4
     ADVOCATES                                           jrovenger@law.harvard.edu
5    1814 Franklin Street, Suite 1040s                   LEGAL SERVICES CENTER OF
     Oakland, CA 94612                                   HARVARD LAW
6    Tel.: (510) 271-8443                                SCHOOL
     Fax: (510) 868-4521                                 122 Boylston Street
7
                                                         Jamaica Plain, MA 02130
8                                                        Tel.: (617) 390-3003
                                                         Fax: (617) 522-0715
9
                                                         Attorneys for Plaintiffs
10
11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13   MARTIN CALVILLO MANRIQUEZ,                         Case Number: C 17-cv-07210-SK
     JAMAL CORNELIUS, RTHWAN
14
     DOBASHI, and JENNIFER CRAIG on behalf              REPLY IN SUPPORT OF PLAINTIFFS’
15   of themselves and all others similarly situated,   MOTION TO LIFT STAY OF
                                                        PROCEEDINGS AND TO ENFORCE
16                   Plaintiffs,                        PRELIMINARY INJUNCTION
17
            v.                                          Date: August 19, 2019
18                                                      Time: 9:30 a.m.
     ELISABETH DEVOS, in her official                   Ctrm: Courtroom C, 15th Floor
19   capacity as Secretary of the United States         Judge: Sallie Kim
     Department of Education,
20
                                                        Date Filed: August 5, 2019
21   And

22   THE UNITED STATES DEPARTMENT OF
     EDUCATION,
23
24                   Defendants.

25
26
27
28
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                  Case No. 17-cv-07210-SK
                  Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 2 of 10



             I.       INTRODUCTION
1
2            The Department’s filing should leave this Court wary that the preliminary injunction will

3    fully protect Students as to justify a continued stay in this case. After acknowledging that it violated
4
     the Court’s preliminary injunction—purported “limited errors,” ECF No. 104 (Defs’ Opp.) at 5,
5
     that impacted 18,000 Students, or approximately a quarter of all class members—the Department
6
     of Education (Department) details the “sheer magnitude” of its operations, Defs’ Opp. at 4, the
7
8    complexity of overseeing the loan servicing system, and the resulting difficulty in complying with

9    the injunction, id. at 2-7. But, as is now clear, the Department currently has no compliance
10
     monitoring system in place. It relies instead on class counsel to bring violations to their attention,
11
     after the violations have already occurred and impacted thousands of Students. Although the
12
     Department vaguely asserts that it is “exploring additional technology and operational
13
14   enhancements” to implement “a monthly compliance monitoring process,” ECF No. 104-1

15   (Hayhurst Decl.) at ¶ 78, it does not provide a specific date by which it will implement this
16
     monitoring, and it does not detail any specifics about the monitoring process or the level of
17
     confidence one can have in its accuracy.
18
             The Department also ignores that Students’ central claim in this litigation—whether the
19
20   Department is impermissibly upending their settled expectations by applying a new rule to their

21   loan cancellation applications—overlaps with the California case and could completely resolve
22
     this entire litigation independent of the interlocutory appeal. Instead, the Department asks the
23
     Court to address overlapping issues, including nearly identical questions on the administrative
24
     record, in subsequent and duplicative litigation. Compare ECF No. 80 at 1-2 (Motion for
25
26   Declaration that Documents are Not Privileged) with Cal. v. DeVos, No. 17-cv-07106 ECF No. 66

27
28                                                Page 1 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                       Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 3 of 10



     at 7-8 (N.D. Cal. July 31,2019) (Motion to Complete the Administrative Record in Accordance
1
2    with 5 U.S.C. § 706). And, although the Department notes that the Court should wait for the Ninth

3    Circuit’s decision before requiring dispositive briefing, Defs’ Opp. at 2 & 7, it ignores that the
4
     Court could re-asses next steps if the interlocutory appeal is still pending at the time of summary
5
     judgment.
6
             Ultimately, the Landis balance has shifted over the past year and the Court should lift the
7
8    stay of proceedings. The stay poses a threat to Plaintiffs, does not prejudice the Department, and

9    is no longer in the interest of judicial economy. Given the Department’s violations of the
10
     injunction, which are more widespread than Plaintiffs were aware when they filed the instant
11
     motion, the Court should also accept the Department’s invitation to file periodic status reports
12
     detailing its compliance with the preliminary injunction. Defs’ Opp. at 9-10,
13
14           II.     THE COURT SHOULD LIFT THE STAY OF PROCEEDINGS, REQUIRE
                     THE DEPARTMENT TO LODGE THE ADMINSITRATIVE RECORD,
15                   AND THUS MITIGATE THE RISKS OF PROLONGED LITIGATION TO
                     STUDENTS
16
17           The Department concedes that it violated the Court’s preliminary injunction, but argues

18   that lifting the stay would not provide any direct relief to Students. See Defs’ Opp. at 7-8. However,
19
     the Department does not, and cannot, disagree that lifting the stay will lead to a quicker resolution
20
     of this litigation. Although Plaintiffs did not establish their likelihood of success on their
21
     Corinthian Rule claims at the time of the Preliminary Injunction, the Court’s ruling emphasized
22
23   the limited record before it, see ECF No. 60 at 25 & 30, and “the absence of key documentation,”

24   id. at 37. The administrative record is therefore crucial for Plaintiff to prove these colorable claims.
25
     Because the Department’s filing confirms the risk to Students during the pendency of this case,
26
27
28                                                Page 2 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                       Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 4 of 10



     they need to be able to move forward to get the full record before the court and pursue these
1
2    Corinthian Rule counts.

3           More specifically, the Department emphasizes that complying with the Court’s order is
4
     “complicated by the fact [that] the Department does not itself service federal student loans,” that
5
     “it can take time for the Department to implement large-scale loan servicing changes,” and that it
6
     “cannot access the servicers’ system directly, but must instead rely on the servicers to comply with
7
8    the Department’s instructions and guidelines,” ECF No. 104 at 3-4; but see Fed. R. Civ. P. 65(d)(2)

9    (noting that every injunction binds, among others, the parties’ “agents”); 34 C.F.R. § 682.203
10
     (permitting delegation of loan servicing); Stone v. City & Cnty. Of San Fran., 968 F.2d 850, 856
11
     (9th Cir. 1992) (requiring parties subject to a court order to take “all reasonable steps within their
12
     power to insure compliance”). It then vaguely asserts that it is “working to implement a monthly
13
14   compliance monitoring process to mitigate forbearance and stopped collection lapses more

15   proactively,” and that “FSA is also exploring additional technology and operational enhancements
16
     in order to implement what will initially be a monthly compliance monitoring process,” Hayhurst
17
     Decl. at ¶ 78. Critically, the Department does not describe these purported “additional
18
     technolog[ies] or “operational enhancements,” does not offer any assessment of the accuracy of
19
20   this purported monitoring, does not provide any basis for Students and the Court to actually review

21   and understand the proposal, and does not explain why the Court should have any confidence in
22
     this vague plan given the difficulties of compliance that the Department highlights, see also Defs’
23
     Opp. at 9-10, citing Howard Sober, Inc v. ICC, 628 F.2d 36, 42 (D.C. Cir. 1980 (“[t]o err is both
24
     human and inevitable in a large agency.”).
25
26
27
28                                                Page 3 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                     Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 5 of 10



            Similarly, while the Department suggests it is taking a “proactive” approach, it seems (but
1
2    again, is not clear) that its yet-to-be-implemented “monitoring process” may do nothing more than

3    alert the Department to violations after they have already happened. This approach—and the
4
     limited information that the Department has provided about its future plans—is particularly
5
     troubling given the Department’s hands-off attitude over the past 14 months. See Hayhurst Decl.
6
     at ¶ 48 (explaining that the first violation of the preliminary injunction came to the Department’s
7
8    attention through class counsel); id. at ¶¶ 69-72 (detailing that the Department only discovered the

9    second violation as to 3,000 borrowers because Ms. Maupin’s situation was brought to its attention,
10
     presumably through Students’ filing); see also id. at ¶ 46 (stating that “at least eight of the non-
11
     defaulted loan servicers” provided confirmation in July 2018 that it put class members’ loans in
12
     forbearance, but not detailing any follow-up that was done with the ninth servicer).
13
14          Nor is there a specific date by which the Department will have this “monitoring process”

15   in place. Although the Department claims to be “working to stand up this new process by fall of
16
     2019,” Hayhurst Decl. at ¶ 78, it offers no assurance that this time frame is either realistic or
17
     probable. There is good reason to be skeptical. The Department informed class counsel on April
18
     10, 2019 that it was “working on a notification to borrowers, which it intends to send out soon,”
19
20   ECF No. 103-9 at 5, and yet it now tells the Court that it needs until late August to do so, Hayhurst

21   Decl. at ¶¶ 62, 67-68. Similarly, the Department informed class counsel that as of May 14, 2019,
22
     the Department had “completed” its confirmation work “vis a vis three of the larger servicers,”
23
     ECF no. 103-9 at 1, but now says it needs until “late-August 2019” to “preliminarily re-confirm
24
     the Manriquez class members’ loan repayment status,” and that it needs until the “end of
25
26   September” to finalize confirmation that it is not currently violating the injunction. Hayhurst Decl.

27
28                                               Page 4 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 6 of 10



     at ¶¶ 62, 67-68. Ensuring compliance with the Court’s injunction has apparently taken second seat
1
2    to “other demands on [the declarant’s] time,” Id. at ¶ 66; see also id. at ¶ 67 (detailing competing

3    priorities), and the Department has not established that implementing a “monitoring process” will
4
     be any different.
5
            The Department finally says that Students are “more efficiently” and quickly serviced if
6
     they contact the Department when an issue arises, and that it is taking steps to encourage Students
7
8    to contact the Department if a violation occurs. Hayhurst Decl. at ¶¶ 63-63 & 82. That the

9    Department even needs to encourage Students to do so manifests the existence of some risk of
10
     non-compliance. In any event, the injunction places no burden on individual Students to rectify
11
     the Department’s mistakes.
12
            The Department deserves credit for acknowledging its violations. But, its view of its
13
14   violations (describing problems that impacted nearly 18,000 Students as “limited incidents,” Defs’

15   Opp. at 2 & 9, or “limited errors,” id.at 5), its prior laissez faire approach to compliance, the
16
     difficulties in compliance that it emphasizes, and its failure to detail a sufficient plan to address
17
     these complexities, underscores the risk of further violations during the pendency of this case. The
18
     Court should now mitigate this harm by lifting the stay, requiring the filing of the administrative
19
20   record that the Court lacked at the time it decided the preliminary injunction, and moving this case

21   closer to resolution.
22
            III.    DEVELOPMENTS IN CALIFORNIA V. DEVOS AND THE LENGTH OF
23                  THE APPEAL ALSO JUSTIFY LIFTING THE STAY

24          The Department next argues that the ongoing California litigation and the length of the
25
     appeal do not warrant lifting the stay because it would lead to “unnecessary proceedings.” Defs’
26
     Opp. at 9. But, it is the Department’s proposal that would require the Court to hold duplicative
27
28                                               Page 5 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 7 of 10



     proceedings. Because California v. DeVos is moving forward—the Department has filed its answer
1
2    and lodged part of the administrative record—the Court is about to address the exact same issues

3    in California as it needs to here.
4
            For example, on July 31, 2019, California filed a Motion to Complete the Administrative
5
     Record in Accordance with 5 U.S.C. § 706. Cal v. DeVos, No. 17-cv-07106, ECF No. 66 (N.D.
6
     Cal. July 31, 2019). In that motion, California highlights a number of specific, identifiable
7
8    documents that should have been included in the administrative record. Id. at 7-8. These include

9    the exact documents—including the May 2015 Office of General Counsel Corinthian Job
10
     Placement Rate memo, and October 2016 and January 2017 Borrower Defense Unit Memos that
11
     are relevant to the question of relief under the Corinthian Rule—that are the subject of Students’
12
     pending Motion for Declaration that Documents Are Not Privileged. ECF No. 80 at 1-2. Under the
13
14   Department’s approach, the Court would address these identical questions about the administrative

15   record (along with other issues) sequentially and multiply, rather than saving resources and
16
     deciding these key questions at a single point.1
17
            Nor does the Department explain how filing an answer and administrative record would
18
     constitute “unnecessary proceedings.” As previously noted, the Department must eventually file
19
20   an answer and administrative record, and both of those filings—by their very nature—should not

21   be impacted by the Ninth Circuit’s opinion. In response, the Department invokes this Court’s prior
22
     decision staying the case, but does not attempt to explain how the Ninth Circuit’s decision on the
23
24
25   1
      Students filed their motion relating to the administrative record over a year ago on July 23, 2018.
26   California noticed a hearing date on its motion for September 16, 2019. If the Court lifts the stay
     here, Students respectfully request that the court set a reduced schedule for the remaining briefing
27   on Students’ motion and schedule argument for September 16, 2019.
28                                               Page 6 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 8 of 10



     Average Earnings Rule will impact the central and independent issue in this case: whether the
1
2    Department has impermissibly infringed on Plaintiffs’ settled expectations in violation of the APA.

3    And, while the Department states that the Court should wait to decide summary judgment until the
4
     Ninth Circuit issues its opinion, Defs’ Opp. at 2 & 7, it ignores that the Court could always re-
5
     asses the trajectory of the case before dispositive briefing.
6
            Finally, the Department notes that Plaintiffs will have a voice in this litigation “regardless
7
8    of the outcome of the California case.” Defs’ Opp. at 8. As the Department has elsewhere

9    acknowledged though, the central issues between the two cases are substantially the same. See
10
     Cal. v. DeVos, No. 17-cv-07106, ECF No. 59 at 5-7 (N.D. Cal. Apr. 29, 2019) (unsuccessfully
11
     seeking a stay in California pending the appeal in this case). Because of this, and because Students
12
     have their own “unique interests,” Defs’ Opp. at 8 (citations omitted), the Court should hear from
13
14   Students the first time that it considers the same significant questions that arise in both cases.

15          Ultimately, the change in the status of the California case, coupled with the length of the
16
     appeal, has shifted the calculus and warrants lifting the stay.
17
            IV.     THE COURT SHOULD ACCEPT THE DEPARTMENT’S INVITATION
18                  AND ORDER IT TO FILE COMPLIANCE REPORTS
19
            Consistent with Plaintiffs’ request, the Department is willing to file periodic reports
20
     detailing its compliance with the preliminary injunction. See Defs’ Opp. at 2 & 10. For the reasons
21
     above, Students believe that moving the case forward and increasing the court’s oversight is
22
23   appropriate; the Court should accordingly order the Department to file such reports.

24          To avoid releasing personally-identifying information, Students would consent to having
25
     the Department file such reports under a protective order. Students would also consent to reports
26
     containing only aggregate data, so long as the data is sufficient to show whether the Department
27
28                                                Page 7 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                      Case No. 17-cv-07210-SK
               Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 9 of 10



     is complying with the injunction. This would include detailing, at a minimum: (1) the number of
1
2    students who incorrectly re-entered repayment or collections in a given month; (2) the number of

3    students notified that their forbearances lapsed in a given month (even if the Department
4
     subsequently corrects the issue before any payment is made); and (3) the number of Students that
5
     are in default but who have received notice of collections (including notices of wage garnishment
6
     or tax offset).
7
8            V.        CONCLUSION

9            At bottom, the Department’s compliance with the injunction is more troubling than
10
     Plaintiffs previously understood and the risk of further violations is significant. The Department’s
11
     detailed description of its difficulty overseeing its loan servicers underscores this risk. The Court
12
     should now mitigate this harm, and should follow the path it took in California, by lifting the stay
13
14   of proceedings.

15
16
     Dated: August 5, 2019                             Respectfully submitted,
17
18
19                                                     /s Joshua D. Rovenger

20
                                                       Joseph Jaramillo
21                                                     Natalie Lyons
22                                                     HOUSING & ECONOMIC RIGHTS
                                                       ADVOCATES
23                                                     PO Box 29435
                                                       Oakland, CA 94604
24                                                     Tel.: (510) 271-8443
25                                                     Fax: (510) 280-2448

26                                                     Eileen M. Connor
                                                       Toby R. Merrill
27
28                                               Page 8 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                                    Case No. 17-cv-07210-SK
            Case 3:17-cv-07210-SK Document 105 Filed 08/05/19 Page 10 of 10



                                               Joshua D. Rovenger
1
                                               LEGAL SERVICES CENTER OF
2                                              HARVARD LAW SCHOOL
                                               122 Boylston Street
3                                              Jamaica Plain, MA 02130
                                               Tel.: (617) 390-3003
4
                                               Fax: (617) 522-0715
5
6                                              Attorneys for Plaintiffs
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        Page 9 of 9
     REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT STAY AND
     TO ENFORCE PRELIMINARY INJUNCTION                            Case No. 17-cv-07210-SK
